DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “predetermined range” in claim 1 is a relative term which renders the claim indefinite. The term “predetermined range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A person of ordinary skill would not be able to ascertain the metes and bounds of the claimed invention to avoid infringing the claim. Any arbitrarily chosen value such as minimum or maximum thresholds would read on the claim..
Claims 1, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Calculation of the velocity information of the object from the transmitted waves. This may be possible by either doppler, or time of flight at various times or any other method known to a person of ordinary skill in the art. The claim does not clearly show the metes and bounds of the claim limitation so as to allow a person of ordinary skill to avoid infringing the claimed invention. Incorporating the limitations of claim 2 or 3 into claim 1 as they specify velocity as a result of doppler shift would overcome this rejection.
Regarding claims 2 and 3, a person of ordinary skill in the art would not be able to distinguish between the difference between claims 2 and 3. Velocity information obtained from doppler shift is by its nature relative velocity as the velocity of the observer and of the source are relative to the medium in which the waves are transmitted. For purpose of compact prosecution Examiner is interpreting claim 2 and 3 to mean any velocity obtained from the doppler shift.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuman (US 20160116441 A1) in view of Gupta (WO 2015017670 A2).
Regarding claim 1, Fukuman[Abstract; Fig 3, 6] teaches a triangulation calculation unit that performs triangulation calculation for detecting a location of an object on the basis of first distance information calculated on the basis of direct waves in which transmitted waves transmitted from a first transmission and reception unit are reflected by an object and received by the first transmission and reception unit[0010, 0032; Fig 3,6 has direct waves being waves that are transmitted from a first location, are reflected by the object and received by the first location for triangulation], 
 and second distance information calculated on the basis of indirect waves in which transmitted waves transmitted from a second transmission and reception unit arranged in a location different from the first transmission and reception unit are reflected by an object and received by the first transmission and reception unit[Fig 5 and 0037-0041 has transmissions for first and second direct and indirect waves for the waves. Also 0030 teaches that either sensor may transmit and receive]..... 
Fukuman does not explicitly teach ….. and a prohibition processing unit that prohibits the triangulation calculation when a difference between first velocity information indicating a velocity of an object calculated on the basis of the direct waves and second velocity information indicating a velocity of an object calculated on the basis of the indirect waves exceeds a predetermined range. [Though Fig 6 has a system to check if it is feasible to do triangulation or not]
Gupta [Abstract; Fig 4, 5] teaches a prohibition processing unit that prohibits the triangulation calculation when a difference between first velocity information indicating a velocity of an object calculated on the basis of the direct waves and second velocity information indicating a velocity of an object calculated on the basis of the indirect waves exceeds a predetermined range[Abstract; Fig 4; 0025-0026 has comparison of doppler shifts and velocity of object and use of threshold to limit calculation)
It would have been obvious to one of ordinary skill in the art to have modified the detector in Fukuman with use of velocity comparison from doppler shifts and thresholds in Gupta in order to identify whether the motion was present which can affect the precision of the position calculation. 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Fukuman does not explicitly teach wherein the first velocity information is a Doppler shift amount calculated on the basis of the direct waves, and the second velocity information is a Doppler shift amount calculated on the basis of the indirect waves. 
Gupta teaches that wherein the first velocity information is a Doppler shift amount calculated on the basis of the direct waves, and the second velocity information is a Doppler shift amount calculated on the basis of the indirect waves[Col 2; Lines 50-60-Doppler shift of the wave gives information about velocity of the object]. 
It would have been obvious to one of ordinary skill in the art to have modified the object detector in Fukuman with the use of doppler shift for velocity calculations from Gray in order to calculate object velocity. Additionally the knowledge that doppler shift can be used to calculate the velocity of an object is well known to a person of ordinary skill in the art.
Regarding claim 3, Fukuman does not explicitly teach wherein the first velocity information is a relative velocity based on a Doppler shift amount calculated on the basis of the direct waves, and the second velocity information is a relative velocity based on a Doppler shift amount calculated on the basis of the indirect waves. 
Gupta teaches that wherein the first velocity information is a relative velocity based on a Doppler shift amount calculated on the basis of the direct waves, and the second velocity information is a relative velocity based on a Doppler shift amount calculated on the basis of the indirect waves[[Col 2; Lines 50-60-Doppler shift of the wave gives information about velocity of the object].    
It would have been obvious to one of ordinary skill in the art to have modified the object detector in Fukuman with the use of doppler shift for velocity calculations from Gray in order to calculate relative object velocity. Additionally the knowledge that doppler shift can be used to calculate the relative velocity of an object is well known to a person of ordinary skill in the art.
Regarding claim 4, Fukuman, as modified, teaches an acquisition unit that acquires the first distance information or the second distance information by detecting the direct waves or the indirect waves at a signal level exceeding a threshold[0022 has threshold filtering]; a sort processing unit that, when a plurality of pieces of the first distance information or the second distance information are acquired in a predetermined period[#40 in Fig 1, 6 has waves arriving within a certain range meaning there is a predetermined period], ..... 
Fukuman does not explicitly teach sets a priority of the first distance information or the second distance information such that the larger a difference between a signal level corresponding to the first distance information or the second distance information and the threshold, the higher the priority; and an output control unit that outputs the plurality of pieces of the first distance information or the second distance information in descending order of the priority. 
Gupta teaches that sets a priority of the first distance information or the second distance information such that the larger a difference between a signal level corresponding to the first distance information or the second distance information and the threshold, the higher the priority[0013 has searching for and comparing for maximum shift; 0023-0026 has separating the shifts into bins]; and an output control unit that outputs the plurality of pieces of the first distance information or the second distance information in descending order of the priority[0028 has comparison to find the greatest shift]
It would have been obvious to one of ordinary skill in the art to have modified the object detector in Fukuman with the use of shift comparison and sorting from Gupta in order to get the best triangulation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645